People v Davis (2017 NY Slip Op 06545)





People v Davis


2017 NY Slip Op 06545


Decided on September 20, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 20, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2003-10361
 (Ind. No. 2231/01)

[*1]The People of the State of New York, respondent, 
vDaniel Davis, appellant.


Daniel Davis, Ossining, NY, appellant pro se.
Thomas J. Spota, District Attorney, Riverhead, NY (Karla Lato of counsel), for respondent.
Laurette D. Mulry, Riverhead, NY (Louis E. Mazzola of counsel), former appellate counsel.
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 24, 2007 (People v Davis, 39 AD3d 873), affirming a judgment of the County Court, Suffolk County, rendered

DECISION & ORDER
October 28, 2003.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
CHAMBERS, J.P., ROMAN, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court